DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 2: “a multilayer film including COP” should read -- a multilayer film including a COP layer--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a controller for controlling the light engine and the motorized support for fabricating the three-dimensional article" in claim 1 ([00021] of the instant specification discloses the corresponding structure as a processor coupled to an information storage device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “synthesized in part” in line 6.  This renders the claim indefinite because “synthesized in part” is signifying that one of the steps in the “overall” synthesis of the COP (polymer) product is a ROMP process as applied to polymerize e.g. a norbornene monomer. This might mean that the COP product could be made by an overall process scheme in which one step is a ROMP process and another step is (1) either a different non-ROMP process step (such as one involving say a metallocene or some other stereospecific catalyst-based process) or (2) the other step is the hydrogenation process step itself used to hydrogenate one or more points of unsaturation in the polymer product formed in the preceding process step involving ROMP. “Synthesized in part” is not discussed in detail in the instant specification and, thus, one cannot properly ascertain the bounds of the claim limitation.
Claims 2-6 which depend from claim 1 are similarly rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0102450) in view of Zitelli (US 2019/0009470) as evidenced by “What Is a DLP 3D Printer? - Simply Explained” (hereinafter, “Greguric”).
Regarding claim 1, Lee teaches a photoreactive 3D printing system 100 (a three-dimensional printing system) comprising a resin tub 130 (vessel body) defining a central opening (as shown in Figs. 1A-1E) and a membrane 135 with optical transparency (transparent sheet) that closes the central opening (resin vessel, collectively) ([0010], [0012], and [0014]). Lee teaches that membrane may comprise at least one polymer such as cyclic olefin polymer (COP) (the transparent sheet at least partially formed from a cyclic olefin polymer (COP)) ([0023]).  
Examiner notes that “the transparent sheet at least partially formed from a cyclic olefin polymer (COP) that is synthesized in part by applying a ring-opening metathesis polymerization (ROMP) to a monomer” is a product-by-process limitation, which is not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. Here, Lee discloses a COP product which is “substantially” identical to the COP product as instantly claimed. Thus, the prior art reference can be applied with the burden shifting to the applicant to demonstrate that the claimed and prior art products are not the same. MPEP 2113.
Lee teaches that system 100 further includes an image projection system 110 (light engine), a print platform 140 (build tray) defining support surface (as shown in figs. 1A-1E), and elevator system 145 (motorized support) ([0010]-[0012]). 
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
Here, the preamble recites “fabricating a three-dimensional article,” which is an intended use of the claimed system. Lee teaches that system 100 is capable of forming a 3D printed layer ([0008] and [0011]). 
The limitation “containing resin” is a recitation of intended use of the claimed resin vessel. Lee teaches that resin tub 130 is capable of containing resin ([0008]). 
The limitation “to project pixelated light through the transparent sheet and to a build plane within the resin” is a recitation of intended use of the claimed light engine. Lee teaches that image projection system 110 is capable of projecting pixelated light via digital light processing (DLP) projectors through the membrane 135 into the resin pool 120 that is confined within the resin tub 130 ([0012]-[0013]). While Lee does not specify pixelated light, DLP is a digital technology wherein the 2D image that is projected is composed of pixels (as evidenced by Greguric). 
The limitation “supporting the three-dimensional article to be at least partially submerged in the resin” is a recitation of intended use of the claimed build tray. Lee teaches that print platform 140 is capable of supporting the printed part to be at least partially submerged in the resin pool 120 ([0011]).
The limitation “to align and adjust a vertical position of the build tray” is a recitation of intended use of the claimed motorized support. Lee teaches that elevator system 145 is capable of aligning and adjusting a vertical position of the print platform ([0011]). 
Lee does not specify wherein controller for controlling the light engine and the motorized support for fabricating the three-dimensional article.
However, in the same field of endeavor, 3D printing apparatus including a tank holding a photo-curing liquid polymer, Zitelli teaches an apparatus comprising a controller 90 (controller
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the system taught by Lee to include the controller taught by Zitelli in order to provide the light engine with a sequence of images, which are in turn successively projected onto the focal plane and to control the vertical displacement that height adjusting means imparts on extraction plate (Zitelli, [0063]). 
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
Here, the limitation “for controlling the light engine and the motorized support for fabricating the three-dimensional article” is a recitation of intended use of the claimed controller. Zitelli teaches that controller 90 is communicably coupled to and, thus, capable of controlling the light engine 50 and height adjusting means 66 ([0063]). 
Regarding claim 2, as applied to the system of claim 1, Lee teaches a system further including a membrane 135 comprises at least one polymer such as cyclic olefin polymer (COP) ([0023]).  
Although the combination does not specify wherein the transparent sheet is a single layer of COP, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by selecting COP as the material for the single layer of the transparent sheet as instantly claimed since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP 2144.07. 
Regarding claim 3, as applied to the system of claim 1, Lee teaches that membrane 135 may comprise a layered structure (i.e., a multi-layer structure), with a first polymer layer and a second polymer layer, and optionally more than two polymers layers (wherein the transparent sheet is a multilayer film) ([0025]). Lee teaches that the membrane may be formed from integrated multi-layer structures incorporating different materials ([0019]).
Although the combination does not specify wherein one of the layer of the multilayer film includes COP, one of ordinary skill in the art before the effective filing date of the invention would have 
Further, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by selecting an integrated multi-layer membrane with at least one other polymer layer that is not COP as taught by Lee in order to form a high-performance membrane with lower cost compared to conventional membranes ([0019]).
Regarding claim 6, as applied to the system of claim 1, Lee teaches a system further including a transparent plate which can comprise any rigid material (e.g., glass or rigid plastic) (rigid transparent plate) that is capable of transmitting the wavelengths (e.g., UV) used to expose the resin (fig. 1E; [0015]). 
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
Here, the limitation “supporting the transparent sheet” is a recitation of intended use of the claimed rigid transparent plate. Lee teaches that its transparent plate is capable of making contact with and supporting the membrane 135 from below (fig. 1E; [0015]). 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0102450) in view of Zitelli (US 2019/0009470) as evidenced by “What Is a DLP 3D Printer? - Simply Explained” (hereinafter, “Greguric”), as applied to the system of claim 1, and in further view of Avakian (US 2019/0001569).
Regarding claims 4-5, as applied to the system of claim 1, the combination does not specify wherein the monomer is norbornene nor wherein the norbornene is first subjected to ROMP and is then subjected to a hydrogenation.
However, in the same field of endeavor, 3D printing, Avakian teaches cyclic olefin polymer (COP) can refer to polymers which have undergone ring-opening metathesis polymerization from various cyclic monomers followed by hydrogenation ([0022]). Avakian further teaches that the cyclic norbornene or tetracyclododecene ([0022]). Thus, Avakian teaches the functional equivalency of these polymers, norbornene, and polymers taught by Lee, for the same purposes.   
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by replacing the COP taught by Lee with the COP which has undergone ring-opening metathesis polymerization from norbornene followed by hydrogenation since it is recognized as a functional equivalent and one would have a reasonable expectation of success. MPEP 2144.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743